

113 S822 RS: Justice for All Reauthorization Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 241113th CONGRESS1st SessionS. 822IN THE SENATE OF THE UNITED STATESApril 25, 2013Mr. Leahy (for himself, Mr. Cornyn, Mr. Coons, Mr. Udall of New Mexico, Mr. McConnell, Ms. Klobuchar, Mr. Franken, Mr. Portman, Mrs. Feinstein, Mr. Hatch, Mr. Schumer, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryNovember 7, 2013Reported by Mr. Leahy, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo protect crime victims’ rights, to eliminate the substantial backlog of DNA samples collected from crime scenes and convicted offenders, to improve and expand the DNA testing capacity of Federal, State, and local crime laboratories, to increase research and development of new DNA testing technologies, to develop new training programs regarding the collection and use of DNA evidence, to provide post conviction testing of DNA evidence to exonerate the innocent, to improve the performance of counsel in State capital cases, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Justice for All Reauthorization
			 Act of 2013.2.Crime victims'
			 rights(a)In
			 generalSection 3771 of title
			 18, United States Code, is amended—(1)in subsection
			 (a), by adding at the end the following:(9)The right to be informed in a timely manner of any plea bargain or deferred prosecution agreement.(9)(10) The right to be informed of the rights under this section and the services described in section 503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims' Rights Ombudsman of the Department of Justice.;(2)in subsection
			 (d)(3), in the fifth sentence, by inserting , unless the litigants, with
			 the approval of the court, have stipulated to a different time period for
			 consideration before the period; and(3)in subsection
			 (e)—(A)by striking
			 this chapter, the term and inserting the following: “this
			 chapter:(1)Court of
				appealsThe term court of appeals means—(A)the United States
				court of appeals for the judicial district in which a defendant is being
				prosecuted; or(B)for a prosecution
				in the Superior Court of the District of Columbia, the District of Columbia
				Court of Appeals.(2)Crime
				victim(A)In
				generalThe term;
				(B)by striking
			 In the case and inserting the following:(B)Minors and
				certain other victimsIn the
				case;
				and(C)by adding at the
			 end the following:(3)District court;
				courtThe terms district court and
				court include the Superior Court of the District of
				Columbia..(b)Crime victims
			 fundSection 1402(d)(3) of the Victims of Crime Act of 1984 (42
			 U.S.C. 10601(d)(3) is amended—(1)by inserting
			 (A) before Of the sums; and(2)by adding at the
			 end the following:(B)Amounts made available under
				subparagraph (A) may not be used for any purpose that is not specified in
				subparagraph
				(A)..(b)Crime victims fundSection 1402(d)(3) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)) is amended—(1)by inserting (A) before Of the sums; and(2)by striking available for the United States Attorneys Offices and all that follows and inserting the following: ‘‘available only for—(i)the United States Attorneys Offices and the Federal Bureau of Investigation to provide and improve services for the benefit of crime victims in the Federal criminal justice system (as described in 3771 of title 18, United States Code, and section 503 of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607)) through victim coordinators,  victims' specialists, and advocates, including for the administrative support of victim coordinators and advocates providing such services; and(ii)a Victim Notification System.(B)Amounts made available under subparagraph (A) may not be used for any purpose that is not specified in clause (i) or (ii) of subparagraph (A)..(c)Appellate review of petitions relating to crime victims' rights(1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this section, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate review..(2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act.3.Authorization of
			 appropriations for grants for crime victims(a)Crime victims
			 legal assistance grantsSection 103(b) of the Justice for All Act
			 of 2004 (Public Law 108–405; 118 Stat. 2264) is amended—(1)in paragraph (1),
			 by striking $2,000,000 and all that follows through
			 2009 and inserting $5,000,000 for each of fiscal years
			 2014, 2015, 2016, 2017, and 2018;(2)in paragraph (2),
			 by striking $2,000,000 and all that follows through
			 2009, and inserting $5,000,000 for each of fiscal years
			 2014, 2015, 2016, 2017, and 2018;(3)in paragraph (3),
			 by striking $300,000 and all that follows through
			 2009, and inserting $500,000 for each of fiscal years
			 2014, 2015, 2016, 2017, and 2018;(4)in paragraph (4),
			 by striking $7,000,000 and all that follows through
			 2009, and inserting $11,000,000 for each of fiscal years
			 2014, 2015, 2016, 2017, and 2018; and(5)in paragraph (5),
			 by striking $5,000,000 and all that follows through
			 2009, and inserting $7,000,000 for each of fiscal years
			 2014, 2015, 2016, 2017, and 2018.(b)Crime victims
			 notification grantsSection 1404E(c) of the Victims of Crime Act
			 of 1984 (42 U.S.C. 10603e(c)) is amended by striking this
			 section— and all that follows and inserting this section
			 $5,000,000 for each of fiscal years 2014, 2015, 2016, 2017, and
			 2018..4.Debbie Smith DNA
			 Backlog Grant ProgramSection
			 2(j) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(j))
			 is amended by striking fiscal years 2009 through 2014 and
			 inserting fiscal years 2014 through 2018.5.Rape exam
			 paymentsSection 2010(d)(2) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4(d)(2)) is amended by striking enactment of this Act and
			 inserting enactment of the Violence Against Women Reauthorization Act of
			 2013.6.Additional
			 reauthorizations(a)DNA training
			 and education for law enforcementSection 303(b) of the Justice
			 for All Act of 2004 (42 U.S.C. 14136(b)) is amended by striking
			 $12,500,000 for each of fiscal years 2009 through 2014 and
			 inserting $5,000,000 for each of fiscal years 2014 through
			 2018.(b)Sexual assault
			 forensic exam program grantsSection 304(c) of the Justice for
			 All Act of 2004 (42 U.S.C. 14136a(c)) is amended by striking $30,000,000
			 for each of 2014 through 2018 and inserting $15,000,000 for each
			 of fiscal years 2014 through 2018.(c)DNA research
			 and developmentSection 305(c) of the Justice for All Act of 2004
			 (42 U.S.C. 14136b(c)) is amended by striking $15,000,000 for each of
			 fiscal years 2005 through 2009 and inserting $5,000,000 for each
			 of fiscal years 2014 through 2018.(d)FBI DNA
			 programsSection 307(a) of the Justice for All Act of 2004
			 (Public Law 108–405; 118 Stat. 2275) is amended by striking $42,100,000
			 for each of fiscal years 2005 through 2009 and inserting
			 $10,000,000 for each of fiscal years 2014 through 2018.(e)DNA
			 identification of missing personsSection 308(c) of the Justice
			 for All Act of 2004 (42 U.S.C. 14136d(c)) is amended by striking fiscal
			 years 2005 through 2009 and inserting fiscal years 2014 through
			 2018.7.Paul Coverdell
			 Forensic Sciences Improvement GrantsSection 1001(a)(24) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is
			 amended—(1)in subparagraph
			 (H), by striking and at the end;(2)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following:(J)$25,000,000 for
				each of fiscal years 2014 through 2018..
				8.Improving the
			 quality of representation in State capital casesSection 426 of the Justice for All Act of
			 2004 (42 U.S.C. 14163e) is amended—(1)in subsection
			 (a), by striking $75,000,000 for each of fiscal years 2005 through
			 2009 and inserting $30,000,000 for each of fiscal years 2014
			 through 2018; and(2)in subsection
			 (b), by inserting before the period at the end the following: , or upon
			 a showing of good cause, and at the discretion of the Attorney General, the
			 State may determine a fair allocation of funds across the uses described in
			 sections 421 and 422.9.Post-conviction
			 DNA testing(a)In
			 generalSection 3600 of title 18, United States Code, is
			 amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)(B)(i), by striking death; and(B)in paragraph
			 (3)(A), by striking and the applicant did not— and all that
			 follows through knowingly fail to request and inserting
			 and the applicant did not knowingly fail to request; and(2)in subsection
			 (g)(2)(B), by striking death.(b)Preservation of
			 biological evidenceSection 3600A(c) of title 18, United States
			 Code, is amended—(1)by striking
			 paragraph (2); and(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.10.Incentive
			 grants to States to ensure consideration of claims of actual innocence(a)In
			 generalSection 413 of the
			 Justice for All Act of 2004 (42 U.S.C. 14136 note) is amended—(1)in the matter
			 preceding paragraph (1), by striking fiscal years 2005 through
			 2009 and inserting fiscal years 2014 through 2018;
			 and(2)by striking
			 paragraph (2) and inserting the following:(2)for eligible
				entities that are a State or unit of local government, provide a certification
				by the chief legal officer of the State in which the eligible entity operates
				or the chief legal officer of the jurisdiction in which the funds will be used
				for the purposes of the grants, that the State or jurisdiction—(A)provides DNA
				testing of specified evidence under a State statute or a State or local rule or
				regulation to persons convicted after trial and under a sentence of
				imprisonment or death for a State felony offense, in a manner intended to
				ensure a reasonable process for resolving claims of actual innocence that
				ensures post-conviction DNA testing in at least those cases that would be
				covered by section 3600(a) of title 18, United States Code, had they been
				Federal cases, and, if the results of the testing exclude the applicant as the
				perpetrator of the offense, permits the applicant to apply for post-conviction
				relief, notwithstanding any provision of law that would otherwise bar the
				application as untimely; and(B)preserves
				biological evidence, as defined in section 3600A of title 18, United States
				Code, under a State statute or a State or local rule, regulation, or practice
				in a manner intended to ensure that reasonable measures are taken by the State
				or jurisdiction to preserve biological evidence secured in relation to the
				investigation or prosecution of, at a minimum, murder, non-negligent
				manslaughter and sexual
				offenses..(b)Authorization
			 of appropriationsSection 412(b) of the Justice for All Act of
			 2004 (42 U.S.C. 14136e(b)) is amended by striking $5,000,000 for each of
			 fiscal years 2005 through 2009 and inserting $10,000,000 for
			 each of fiscal years 2014 through 2018.11.Establishment
			 of best practices for evidence retention(a)In
			 generalSubtitle A of title
			 IV of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2278) is
			 amended by adding at the end the following:414.Establishment
				of best practices for evidence retention(a)In
				generalThe Director of the National Institute of Justice, in
				consultation with Federal, State, and local law enforcement agencies and
				government laboratories, shall—(1)establish best
				practices for evidence retention to focus on the preservation of biological
				evidence; and(2)assist State,
				local, and tribal governments in adopting and implementing the best practices
				established under paragraph (1).(b)DeadlineNot
				later than 1 year after the date of enactment of this section, the Director of
				the National Institute of Justice shall publish the best practices established
				under subsection (a)(1).(c)LimitationNothing
				in this section shall be construed to require or obligate compliance with the
				best practices established under subsection
				(a)(1)..(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260) is amended by
			 inserting after the item relating to section 413 the following:Sec. 414. Establishment of best practices for evidence
				retention..12.Effective
			 administration of criminal justice(a)Short
			 titleThis section may be cited as the Effective
			 Administration of Criminal Justice Act of 2013.(b)Strategic
			 planningSection 502 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—(1)by inserting
			 (a) In
			 General.— before To request a grant;
			 and(2)by adding at the
			 end the following:(6)A comprehensive
				State-wide plan detailing how grants received under this section will be used
				to improve the administration of the criminal justice system, which
				shall—(A)be designed in
				consultation with local governments, and all segments of the criminal justice
				system, including judges, prosecutors, law enforcement personnel, corrections
				personnel, and providers of indigent defense services, victim services,
				juvenile justice delinquency prevention programs, community corrections, and
				reentry services;(B)include a
				description of how the State will allocate funding within and among each of the
				uses described in subparagraphs (A) through (G) of section 501(a)(1);(C)describe the
				process used by the State for gathering evidence-based data and developing and
				using evidence-based and evidence-gathering approaches in support of funding
				decisions; and(D)be updated every
				5 years, with annual progress reports that—(i)address changing
				circumstances in the State, if any;(ii)describe how the
				State plans to adjust funding within and among each of the uses described in
				subparagraphs (A) through (G) of section 501(a)(1);(iii)provide an
				ongoing assessment of need;(iv)discuss the
				accomplishment of goals identified in any plan previously prepared under this
				paragraph; and(v)reflect how the
				plan influenced funding decisions in the previous year.(b)Technical
				assistance(1)Strategic
				planningNot later than 90 days after the date of enactment of
				this subsection, the Attorney General shall begin to provide technical
				assistance to States and local governments requesting support to develop and
				implement the strategic plan required under subsection (a)(6).(2)Protection of
				constitutional rightsNot later than 90 days after the date of
				enactment of this subsection, the Attorney General shall begin to provide
				technical assistance to States and local governments, including any agent
				thereof with responsibility for administration of justice, requesting support
				to meet the obligations established by the Sixth Amendment to the Constitution
				of the United States, which shall include—(A)public
				dissemination of practices, structures, or models for the administration of
				justice consistent with the requirements of the Sixth Amendment; and(B)assistance with
				adopting and implementing a system for the administration of justice consistent
				with the requirements of the Sixth Amendment.(3)Authorization
				of appropriationsThere is authorized to be appropriated
				$5,000,000 for each of fiscal years 2014 through 2018 to carry out this
				subsection..(c)ApplicabilityThe
			 requirement to submit a strategic plan under section 501(a)(6) of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection
			 (b), shall apply to any application submitted under such section 501 for a
			 grant for any fiscal year beginning after the date that is 1 year after the
			 date of enactment of this Act.13.Oversight and
			 accountabilityAll grants
			 awarded by the Department of Justice that are authorized under this Act shall
			 be subject to the following:(1)Audit
			 requirementBeginning in fiscal year 2014, and each fiscal year
			 thereafter, the Inspector General of the Department of Justice shall conduct
			 audits of recipients of grants under this Act to prevent waste, fraud, and
			 abuse of funds by grantees. The Inspector General shall determine the
			 appropriate number of grantees to be audited each year.(2)Mandatory
			 exclusionA recipient of grant funds under this Act that is found
			 to have an unresolved audit finding shall not be eligible to receive grant
			 funds under this Act during the 2 fiscal years beginning after the 12-month
			 period described in paragraph (5).(3)PriorityIn
			 awarding grants under this Act, the Attorney General shall give priority to
			 eligible entities that, during the 3 fiscal years before submitting an
			 application for a grant under this Act, did not have an unresolved audit
			 finding showing a violation in the terms or conditions of a Department of
			 Justice grant program.(4)ReimbursementIf
			 an entity is awarded grant funds under this Act during the 2-fiscal-year period
			 in which the entity is barred from receiving grants under paragraph (2), the
			 Attorney General shall—(A)deposit an amount
			 equal to the grant funds that were improperly awarded to the grantee into the
			 General Fund of the Treasury; and(B)seek to recoup
			 the costs of the repayment to the fund from the grant recipient that was
			 erroneously awarded grant funds.(5)Defined
			 termIn this section, the term unresolved audit
			 finding means an audit report finding in the final audit report of the
			 Inspector General of the Department of Justice that the grantee has utilized
			 grant funds for an unauthorized expenditure or otherwise unallowable cost that
			 is not closed or resolved within a 12-month period beginning on the date when
			 the final audit report is issued.(6)Nonprofit
			 organization requirements(A)DefinitionFor
			 purposes of this section and the grant programs described in this Act, the term
			 nonprofit organization means an organization that
			 is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
			 exempt from taxation under section 501(a) of such Code.(B)ProhibitionThe
			 Attorney General shall not award a grant under any grant program described in
			 this Act to a nonprofit organization that holds money in offshore accounts for
			 the purpose of avoiding paying the tax described in section 511(a) of the
			 Internal Revenue Code of 1986.(C)DisclosureEach
			 nonprofit organization that is awarded a grant under a grant program described
			 in this Act and uses the procedures prescribed in regulations to create a
			 rebuttable presumption of reasonableness for the compensation of its officers,
			 directors, trustees and key employees, shall disclose to the Attorney General,
			 in the application for the grant, the process for determining such
			 compensation, including the independent persons involved in reviewing and
			 approving such compensation, the comparability data used, and contemporaneous
			 substantiation of the deliberation and decision. Upon request, the Attorney
			 General shall make the information disclosed under this subsection available
			 for public inspection.(7)Administrative
			 expensesUnless otherwise explicitly provided in authorizing
			 legislation, not more than 7.5 percent of the amounts authorized to be
			 appropriated under this Act may be used by the Attorney General for salaries
			 and administrative expenses of the Department of Justice.(8)Conference
			 expenditures(A)LimitationNo
			 amounts authorized to be appropriated to the Department of Justice under this
			 Act may be used by the Attorney General or by any individual or organization
			 awarded discretionary funds through a cooperative agreement under this Act, to
			 host or support any expenditure for conferences that uses more than $20,000 in
			 Department funds, unless the Deputy Attorney General or the appropriate
			 Assistant Attorney General, Director, or principal deputy as the Deputy
			 Attorney General may designate, provides prior written authorization that the
			 funds may be expended to host a conference.(B)Written
			 approvalWritten approval under subparagraph (A) shall include a
			 written estimate of all costs associated with the conference, including the
			 cost of all food and beverages, audio/visual equipment, honoraria for speakers,
			 and any entertainment.(C)ReportThe
			 Deputy Attorney General shall submit an annual report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on all conference expenditures approved by operation of this
			 paragraph.(9)Prohibition on
			 lobbying activity(A)In
			 generalAmounts authorized to be appropriated under this Act may
			 not be utilized by any grant recipient to—(i)lobby any
			 representative of the Department of Justice regarding the award of grant
			 funding; or(ii)lobby any
			 representative of a Federal, state, local, or tribal government regarding the
			 award of grant funding.(B)PenaltyIf
			 the Attorney General determines that any recipient of a grant under this Act
			 has violated subparagraph (A), the Attorney General shall—(i)require the grant
			 recipient to repay the grant in full; and(ii)prohibit the
			 grant recipient from receiving another grant under this Act for not less than 5
			 years.November 7, 2013Reported with amendments